AMENDMENT TO THE CUSTODY AGREEMENT THIS AMENDMENT dated as of the 29th day of September, 2009, to the Custody Agreement, dated as ofJuly 31, 2001, as amended March 1, 2006 and March 16, 2007 (the "Custody Agreement"), is entered into by and among Madison Mosaic Equity Trust, Madison Mosaic Income Trust, Madison Mosaic Government Money Market Trust and Madison Mosaic Tax-Free Trust (the “Trusts”), business trusts organized under the laws of Massachusetts and U.S. Bank, N.A., a national banking association (the “Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the Trusts and the Custodian desire to amend the Custody Agreement; and WHEREAS, Article XI, Section 7 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Schedule C, the fees of the Custody Agreement, is hereby superseded and replaced with Schedule C attached hereto. The fee schedule was effective as of July 1, Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ATTEST: MADISON MOSAIC EQUITY TRUST MADISON MOSAIC INCOME TRUST MADISON MOSAIC GOVERNMENT MONEY MARKET TRUST MADISON MOSAIC TAX-FREE TRUST By: (signature) Printed Name: Greg Hoppe Title:Treasurer U.S.
